The defendant was indicted jointly with Chas. R. Rowe. Rowe not having been apprehended, this defendant is alone on trial.
The indictment contained 28 counts, all charging either fraud, larceny, or receiving stolen property.
The jury returned a verdict finding this defendant guilty under counts 20 and 24 of the indictment, so that in this appeal we are only concerned as to those two counts.
These two counts charged the obtaining of money by false pretenses, and were in the following words:
"20. The Grand Jury of said County further charges that before the finding of this indictment Charles R. Rowe, alias George Rose, and J. R. Hutcherson, alias Hutchinson, whose names to the Grand Jury are otherwise unknown, did falsely pretend to Mrs. Martha White, with intent to injure or defraud, that he had some bonds of the Southern Natural Gas Corporation, a corporation, ready for delivery and that said bonds paid 8% interest per annum, payable quarterly, and by means of such false pretense, obtained from the said Mrs. Martha White $1250.00.
"24. The Grand Jury of said County further charges that before the finding of this indictment Charles R. Rowe, alias George Rose, and J. R. Hutcherson, alias Hutchinson, whose names to the Grand Jury are otherwise unknown, did falsely pretend to Mrs. Martha White, with intent to injure or defraud, that he was a stock and bond salesman of the Southern Natural Gas Corporation, and was selling stocks and bonds of the Southern Natural Gas Corporation, which paid 8% interest per annum, interest payable quarterly, and by means of such false pretense obtained from the said Mrs. Martha White $1250.00."
The indictment was demurred to, and the demurrer overruled. The appeal is on the record, and the insistence is that the court erred in its ruling on the demurrer as filed. The specific grounds of demurrer insisted on are:
"1st. For that said indictment and each count thereof is vague.
"2nd. For that said indictment charges no offense legally.
"A. For that said indictment fails to allege that the defendant owned or pretended that he owned said property or stock or bonds that were to be delivered to Mrs. Martha White, or had a right to dispose of it."
Grounds of demurrer 1 and 2 are general, and while the court might have considered them, as is pointed out in Savage v. State, 18 Ala. App. 299, 92 So. 19, Oliveri v. State, 13 Ala. App. 348,69 So. 359, and in Norman v. State, 13 Ala. App. 337,69 So. 362, the trial judge will not be put in error for overruling *Page 381 
a demurrer which does not specifically point out the objection to the indictment, if the indictment, as presented, is sufficient to support the verdict. Trent v. State, 15 Ala. App. 485,73 So. 834. In this connection special attention is directed to authorities cited in notes 87, 88, and 89, 31 Corpus Juris, page 817.
Ground A of the demurrer does not point out an omission which would render the indictment invalid. It was not necessary to a valid indictment that defendant should have represented that he was the owner of the stocks and bonds.
There is no bill of exceptions, and, there being no error of a reversible nature presented in the record, the judgment is affirmed.
Affirmed.